DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on January 7, 2022 has been entered.
Claim 14 has been canceled. Claims 1-13 and 15-21 are pending, Claims 1-13 and 17-21 have been withdrawn, and Claims 15-16 have been considered on the merits, insofar as they read on the elected species of improving a healthy gut microbiome. All arguments have been fully considered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 2015/0196609 A9, 7/16/2015).
The instant claims recite a method of medical treatment comprising administering a composition comprising a therapeutic amount of digesting enzymes, including at least carbohydrases, soluble carbohydrate, peptides and amino acids, to a human in need of treatment, wherein the enzymes are derived from or are enzyme-rich extracts of malted barley (ERME).
Smith teaches effective treatment of irritable bowel syndrome (IBS) using a probiotic preparation (para 0029), comprising a composition of the probiotic preparation comprises soluble carbohydrates (para 0065), protein and peptide components (para 0068), amino acids (para 0069), and an extract of germinated barley (malted barley, para 0070, 0088), wherein in a typical malting process, germinating seeds produce a number of enzymes including α-amylases (at least carbohydrases) (para 0093). For treatment of human patients with IBS, the probiotic preparation has shown to be clinically effective (para 0065) and is typically administered orally (para 0082). Smith teaches treatment of IBS may include amelioration of one or more of stomach pain, stomach cramps, diarrhea, constipation and bloating (para 0079).

Response to Arguments
Applicant argues that bacterially expressed amylase is not translationally modified, i.e., the amylase has not been glycosylated, sulphated, acetylated, etc. (see Srivastava (Indian Journal Biochem. and Biophysics, 28, 2, 109 (1991))). In contrast, barley derived amylase is post-translationally modified (see Sticher et al. (Plant Physiol., 97, 936 (1991))). Amylase that is not post-translationally modified behaves in a different manner to an amylase which is post-

Applicant argues that cited references do not teach soluble carbohydrate, peptides and amino acids as recited in the amended claim 15. However, these arguments are moot in light of the new rejections above.

Applicant argues that an ordinary artisan, with the knowledge that amylases, optionally together with a lipase and/or a protease could be used to treat diabetes provided by Svendsen and the further teachings of Zhang that state that gut bacteria have been found to be involved in many diseases, including diabetes, would not have perceived a reasonable expectation of success using the claimed method to improve a healthy gut microbiome. However, these arguments are moot in light of the new rejections above.

Conclusion
No claims are allowed.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN Y FAN whose telephone number is (571)270-3541.  The examiner can normally be reached on M-F 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Lynn Y Fan/
Primary Examiner, Art Unit 1651